*101By the Court,
Bronson, J.
This was a vexatious and oppressive proceeding to make costs, and not a fair and hona fide attempt to enforce a legal right. The defendants also, when prepared and ready to pay the specie, were purposely misled. None of the facts are denied by the relator. The superior court, therefore, were well warranted in the order made, and are fully supported by the case of Johnson v. Houlditch, 1 Burr. 578, where the plaintiff having kept out of the way to avoid a tender, the court turned the plaintiff out .of court without costs.
Motion for mandamus denied, with costs.